Name: Decision No 1/99 of the ACP-EC Customs Cooperation Committee of 25 March 1999 derogating from the definition of originating products to take account of the special situation of Mauritius regarding the production of certain fabrics and garments [notified under document number C(1998) 4557]
 Type: Decision
 Subject Matter: Africa;  leather and textile industries;  international trade
 Date Published: 1999-05-05

 Avis juridique important|21999D0505(01)Decision No 1/99 of the ACP-EC Customs Cooperation Committee of 25 March 1999 derogating from the definition of originating products to take account of the special situation of Mauritius regarding the production of certain fabrics and garments [notified under document number C(1998) 4557] Official Journal L 117 , 05/05/1999 P. 0049 - 0051DECISION No 1/99 OF THE ACP-EC CUSTOMS COOPERATION COMMITTEEof 25 March 1999derogating from the definition of "originating products" to take account of the special situation of Mauritius regarding the production of certain fabrics and garments(notified under document number C(1998) 4557)(1999/300/EC)THE ACP-EC CUSTOMS COOPERATION COMMITTEE,Having regard to the Fourth ACP-EEC Convention signed at LomÃ © on 15 December 1989 as revised by the Agreement signed in Mauritius on 4 November 1995, and in particular Article 31 (1 to 10) of Protocol 1 thereto,Whereas the said Protocol provides for derogations from the rules of origin to be granted whenever the development of an existing industry or the establishment of a new one warrants it;Whereas on 12 October 1998 the African, Caribbean and Pacific States (ACP States) submitted a request, on behalf of the Government of Mauritius, for a derogation from the rule of origin in the Protocol, in respect of certain textiles produced by this country from 1 September 1998 to 29 February 2000;Whereas the derogation is requested under the relevant provisions of Protocol 1, particularly with regard to Article 31(5) concerning island ACP States and the economic and social impact in Mauritius of granting the derogation;Whereas there is a global overcapacity for the products concerned and the Community textiles industry is already subject to intense competitive pressure; whereas, in particular, labour costs are fundamental to the pricing; whereas any additional opening of the market beyond the one granted in this decision to products from countries with low labour costs would distort competition and cause serious damage to Community industries manufacturing fabrics;Whereas in the framework of the Community's textile policy, the products concerned by this decision are considered to be particularly sensitive and are subject to quantitative restrictions or a double-checking system on importation into the Community;Whereas the derogation, limited in quantities, would not cause serious injury to an established Community industry taking into account the quantities of the imports envisaged; provided that certain conditions relating to quantities, surveillance and duration are respected;Whereas therefore, pursuant to Article 31(1), a derogation can be granted to Mauritius in respect of garments for the requested quantities and in respect of fabrics for a limited quantity for the period from 1 January 1999 to 29 February 2000,HAS DECIDED AS FOLLOWS:Article 1By way of derogation from the special provisions in the list in Annex II to Protocol 1 of the Fourth ACP-EEC Convention, certain textiles listed in the Annex to this Decision, manufactured in Mauritius from non-originating grey woven fabric and yarn imported into that country shall be regarded as originating in Mauritius in accordance with the terms of this Decision.Article 2The derogation provided for in Article 1 shall apply to the products and the quantities shown in the Annex to this Decision which are imported into the Community from Mauritius during the period 1 January 1999 to 29 February 2000.Article 3The quantities referred to in the Annex shall be managed by the Commission, which shall take all administrative action it deems advisable for their efficient management.Where an importer presents in a Member State a declaration of entry for free circulation including an application for the benefit of this Decision, the Member State shall, if the declaration has been accepted by the customs authorities, notify the Commission of its wish to draw the amount corresponding to its requirements.Applications to draw showing the date of acceptance of declarations shall be transmitted to the Commission without delay.Withdrawals shall be granted by the Commission in order of date of acceptance of declarations of entry for free circulation by the Member States' customs authorities provided that the available balance permits.If a Member State fails to use a withdrawal it shall return it as soon as possible to the appropriate quota.If requests exceed the available balance of a given quota, quantities shall be allocated on a pro-rata basis. The Commission shall inform the Member States of withdrawal on the quotas.Each Member State shall ensure that importers have continuous and equal access to the amounts available as long as the balance permits.Article 4The customs authorities of Mauritius shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 1. To that end, all the certificates they issue pursuant to this Decision shall bear a reference to it. The competent authorities of Mauritius shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR.1 have been issued pursuant to this Decision, and the serial numbers of those certificates.Article 5Box 7 of EUR.1 certificates issued under this Decision shall contain the words: "Derogation - Decision No 1/99".Article 6The African, Caribbean and Pacific States (ACP States) and the Member States and the European Community shall take the measures necessary on their part to implement this Decision.Article 7This Decision shall enter into force on the date of its adoption.This Decision shall apply as from 1 January 1999.Done at Brussels, 25 March 1999.For the ACP-EC Customs Cooperation CommitteeMichel VANDEN ABEELEPhilip MAINGI MWANZIAThe Joint ChairmenANNEXMAURITIUS>TABLE>